Mr. Justice Phillips delivered the opinion of the court: This was a proceeding by the county collector of Rich-land county for judgment for delinquent taxes and special assessments. A transcript of certain proceedings was filed in this court, to which no placita appeared. Appellee’s counsel suggested a diminution of the record, and on his motion a certiorari was issued, and the clerk sent up a record in due form, with placita, etc. On the record as filed the appellants assigned numerous errors, but in their brief call attention to but one,—the omission of the placita. The record, as amended, is full and complete, and the error relied on is not well taken. It is not our duty to attempt to find errors in this, record, where none are suggested or stated by counsel for appellants. The judgment is affirmed. rmeJudgment affirmed.